UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. Muzinich & Co. Muzinich Credit Opportunities Fund SEMI-ANNUAL REPORT June 30, 2014 Table of Contents A Message to our Shareholders 1 Sector Allocation 4 Schedule of Investments 5 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 15 Expense Example 24 Additional Information 26 Privacy Notice 27 Muzinich Credit Opportunities Fund Dear Investors: Market Markets have continued their upward momentum this year despite mixed economic news.While employment numbers have been generally encouraging and there has been an improving trajectory for the housing market; U.S. Gross Domestic Product surprised to the downside when it was revised to show a 2.9% contraction during the first quarter.Economists have largely attributed this to economic weakness related to the harsh winter weather, rather than to any fundamental shift in the U.S. economic environment/outlook.From a monetary standpoint, markets continue to react strongly to policy moves by Central Banks.While the debate has begun as to when the Fed will begin to hike rates, the high level of monetary accommodation so far this year has kept global market volatility muted and provided an environment for risk assets to rally in the U.S., Europe and Emerging Markets.In Emerging Markets, there was a series of significant events, including tensions between Russia-Ukraine and Iraq-Syria, the Turkish currency crisis, growth concerns in China, and successful election periods in several key economies, providing opportunities for active managers. Global fixed income, such as that represented by this Fund’s benchmark,generated positive performance across the ratings spectrum.Longer duration, higher quality bonds staged a rally very early on, but emerging markets generated particularly good results later in the period as the asset class rebounded from its sell-off amid geopolitical risks.U.S. and European high yield have also performed well as inflows have continued to drive spreads tighter, with European high yield spreads reaching their tightest levels year-to-date. Performance Year to date, the Muzinich Credit Opportunities Fund (the “Fund”) has posted a positive return each month and gained a total of 3.41% YTD, net of fees and expenses, while the Bank of America Merrill Lynch Global Corporate & High Yield Index (the Fund’s benchmark) returned 5.45%.As interest rates have fallen over the year, higher quality/longer duration bonds have been among the best performers.For most of the year, the Fund had been positioned in the lower duration/higher yielding asset classes as we selected credit risk—which we think benign in today’s environment—over duration risk.As a portfolio note, the benchmark is approximately 2.5 years longer in duration than the Fund. The Fund generated positive returns that we feel are competitive given its short duration positioning throughout most of the period (~2.0 - 2.5 yrs). For the first half of 2014, the Fund has been positioned in higher yielding, shorter duration bonds and has generally avoided the higher quality investment grade 1 Muzinich Credit Opportunities Fund segment of the markets.As of June 30, 2014, the Fund was allocated across the U.S. (50%), Europe (29%) and High Yield Emerging Markets (21%) which all have been positive contributors to returns.In terms of ratings, we have generally observed that security selection within the high yield bucket has had the most benefit to returns.With regards to asset class, the Fund has had minimal exposure to loans and generally tried to stay fully invested in bonds as staying in cash would have generally been a drag on performance given strong market returns.Industry allocation also contributed to performance as we continue to have an overweight in the energy industry, which is expected to benefit from strong industry fundamentals and credit upgrades.We are also overweight in telecom and cable which we believe will benefit from global consolidation.More recently, overall portfolio duration-to-worst has been increased to 3.0 yrs (as of 6/30/2014).Given our expectation for an extended period of low credit volatility, we have increased the portfolio’s exposure to names rated Ba1-Ba3 by Moody’s or BB+ to BB- by Standard & Poor’s in the 3-5 and 5-7 year duration categories to gain more exposure to tightening credit spreads. Outlook Our global outlook remains positive as we enter the second half of the year.We believe corporate credit fundamentals remain strong in both the U.S. and Europe.We believe, refinancing risk remains low and balance sheets are solid.The low default rate of the last couple of years should continue and, as such, we are expecting defaults in Europe and the U.S. to stay below 2%.In our opinion, the outlook for Emerging Markets is positive, with fundamental improvements as global growth picks up, and Emerging Markets revenue streams should benefit from more competitive exchange rates of local currencies.Spreads remain wider than in developed markets by rating and industry, and we believe that fundamentals continue to be attractive by comparison.However, we remain mindful of the current compressed corporate spread environment and expect it to continue for the rest of the year. Credit spreads (B/BB) in the U.S. are around 295 basis points (vs. a historic low of 215) and in Europe spreads are around 249 basis points (vs. a historic low of 172) as of June 30, 2014.If benign market conditions continue, we think the asset class should continue to be attractive. Sincerely, Michael L. McEachern Portfolio Manager 2 Muzinich Credit Opportunities Fund Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the prospectus.Floating rate loans may not be fully collateralized and therefore may decline significantly in value.The Fund will bear its share of the fees and expenses of investments in underlying funds or ETFs. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs.Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Fund will endeavor to limit price fluctuations caused by the changing relative value of currencies in which the Fund invests, but hedging involves costs and there can be no guarantee that the Fund will be perfectly hedged or that the hedging will work as anticipated. A basis point is 1/100th of 1% and is often used to quantify changes or levels in a financial instrument or rate. Must be preceded or accompanied by a prospectus. Duration is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates.Duration-to-worst is the duration of a bond using the bond’s call date or maturity, whichever is more advantageous for the company. Bond ratings are grades given to bonds that indicate their credit quality as determined by a private independent rating service.The firm evaluates a bond issuer’s financial strength, or its ability to pay a bond’s principal and interest in a timely fashion.Ratings are expressed as letters ranging from ‘AAA’ which is the highest grade to ‘D,’ which is the lowest grade.In limited situations when the rating agency has not issued a formal rating, the Advisor will classify the security as non-rated. The Bank of America Merrill Lynch Global Corporate & High Yield Index (Gi00) is an unmanaged index tracking the performance of fixed-rate investment grade and below investment grade corporate debt publicly issued in the major domestic and eurobond markets.Qualifying currencies include AUD, CAD, EUR, JPY, GBP, and USD.Qualifying issues must meet minimum size requirements denominated in the currency of issue, and must have a remaining term of at least one year to maturity. It is not possible to invest directly in an index. Muzinich & Co. is a registered investment adviser. The Muzinich Mutual Funds are distributed by Quasar, LLC. 3 Muzinich Credit Opportunities Fund SECTOR ALLOCATION at June 30, 2014 (Unaudited) Sector Allocation % of Net Assets Energy % Telecommunications % Utilities % Cable/Satellite TV % Broadcasting % Super Retail % Food/Beverage/Tobacco % Healthcare % Services % Chemicals % Building Materials % Containers % Homebuilders/Real Estate % Automotive & Auto Parts % Metals/Mining % Diversified Financial Services % Consumer-Products % Environmental % Entertainment/Film % Technology % Gaming % Restaurants % Diversified Media % Cash & Cash Equivalents* 5.7 % % * Represents cash and other assets in excess of liabilities. 4 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS: 91.1% Automotive & Auto Parts: 0.8% Schaeffler Holding Finance BV EUR 100,000 6.875%, 8/15/183 $ Broadcasting: 3.5% Allbritton Communications Co. $ 8.000%, 5/15/18 Crown Media Holdings, Inc. 10.500%, 7/15/19 Sirius XM Radio, Inc. 6.000%, 7/15/241 Building Materials: 3.2% Cemex Finance LLC EUR 100,000 5.250%, 4/1/21 Cemex SAB de CV $ 7.250%, 1/15/211 Xella Holdco Finance S.A. EUR 118,000 9.125%, 9/15/183 Cable/Satellite TV: 5.9% CCO Holdings, LLC/CCO Holdings Capital Corp. $ 7.250%, 10/30/17 Norcell Sweden Holding 2 AB EUR 100,000 10.750%, 9/29/19 VTR Finance B.V. $ 6.875%, 1/15/241 Chemicals: 3.3% Fufeng Group Ltd. 7.625%, 4/13/16 Orion Engineered Carbons Bondco GmbH EUR 100,000 10.000%, 6/15/18 Sinochem Offshore Capital Co. Ltd. 3.250%, 4/29/19 Consumer-Products: 1.1% NBTY, Inc. 9.000%, 10/1/18 Containers: 2.9% Ardagh Finance Holdings S.A. EUR 200,000 8.625%, 6/15/191,3 Ardagh Packaging Finance PLC/ Ardagh Holdings USA, Inc. EUR 100,000 4.250%, 1/15/22 GCL Holdings SCA EUR 100,000 9.375%, 4/15/18 Diversified Financial Services: 1.1% Jerrold Finco PLC GBP 100,000 9.750%, 9/15/18 Diversified Media: 0.4% Nielsen Finance LLC/ Nielsen Finance Co. $ 5.000%, 4/15/221 Energy: 19.6% Baytex Energy Corp. 5.625%, 6/1/241 Befesa Zinc SAU Via Zinc Capital S.A. EUR 150,000 8.875%, 5/15/18 Calumet Specialty Products Partners LP/Calumet Finance Corp. $ 7.625%, 1/15/22 Chesapeake Energy Corp. 6.625%, 8/15/20 The accompanying notes are an integral part of these financial statements. 5 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS: 91.1% (Continued) Energy: 19.6% (Continued) Delek & Avner Tamar Bond Ltd $ 3.839%, 12/30/181 $ Energy XXI Gulf Coast, Inc. 9.250%, 12/15/17 Pacific Rubiales Energy Corp. 7.250%, 12/12/21 Petróleos de Venezuela, S.A. 5.000%, 10/28/15 QGOG Constellation S.A. 6.250%, 11/9/19 Sabine Pass Liquefaction LLC 5.750%, 5/15/241 Seadrill Ltd. 6.625%, 9/15/201,2 Southern Star Central Corp. 5.125%, 7/15/221 Ultra Petroleum Corp. 5.750%, 12/15/181 Entertainment/Film: 1.0% Vougeot Bidco PLC EUR 125,000 5.578%, 7/15/202 Environmental: 1.1% Infinis PLC GBP 100,000 7.000%, 2/15/19 Food/Beverage/Tobacco: 4.6% Campofrio Food Group S.A. EUR 100,000 8.250%, 10/31/16 JBS Investments GmbH $ 7.250%, 4/3/241 JBS S.A. 10.500%, 8/4/16 Marfrig Holding Europe BV 6.875%, 6/24/19 Gaming: 0.8% Cirsa Funding Luxembourg S.A. EUR 100,000 8.750%, 5/15/18 Healthcare: 4.6% HCA, Inc. $ 5.000%, 3/15/24 Tenet Healthcare Corp. 6.000%, 10/1/20 Homebuilders/Real Estate: 1.6% Dubai Holding Commercial Operations Ltd. GBP 150,000 6.000%, 2/1/17 Metals/Mining: 1.2% Aleris International, Inc. $ 7.625%, 2/15/18 Restaurants: 0.6% DineEquity, Inc. 9.500%, 10/30/18 Services: 3.4% Deutsche Raststaetten Gruppe IV GmbH EUR 200,000 6.750%, 12/30/20 Safway Group Holding LLC/ Safway Finance Corp. $ 7.000%, 5/15/181 Techem GmbH EUR 100,000 6.125%, 10/1/19 The accompanying notes are an integral part of these financial statements. 6 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS: 91.1% (Continued) Super Retail: 5.0% Academy Ltd. / Academy Financial Corp. $ 9.250%, 8/1/191 $ DFS Furniture Holdings PLC GBP 100,000 6.558%, 8/15/182 Hema Bondco I BV EUR 125,000 5.484%, 6/15/192 Phones4U Finance PLC GBP 100,000 9.500%, 4/1/18 Technology: 0.3% Oracle Corp. $ 3.400%, 7/8/24 Telecommunications: 16.8% Digicel Group Ltd. 7.125%, 4/1/22 Sprint Communications, Inc. 7.000%, 8/15/20 Sunrise Communications International S.A. EUR 100,000 4.959%, 12/31/172 T-Mobile USA, Inc. $ 6.250%, 4/1/21 Telecom Italia SpA GBP 150,000 7.375%, 12/15/17 GBP 200,000 5.303%, 5/30/241 Telefonica Europe BV EUR 100,000 7.625%, 9/29/492 Vimpel Communications OJSC Via UBS Luxemborg S.A. $ 8.250%, 5/23/16 Vimpel Communications Via VIP Finance Ireland Ltd OJSC 9.125%, 4/30/18 Wind Acquisition Finance S.A. 6.500%, 4/30/201 Windstream Corp. 7.875%, 11/1/17 Utilities: 8.3% AES Corp. / VA 3.229%, 6/1/192 ContourGlobal Power Holdings S.A. 7.125%, 6/1/19 Israel Electric Corp. Ltd. 6.700%, 2/10/17 Mirant Mid-Atlantic Series B Pass Through Trust 9.125%, 6/30/17 NRG Energy, Inc. 7.625%, 1/15/18 6.250%, 7/15/221 NSG Holdings LLC/NSG Holdings, Inc. 7.750%, 12/15/251 TOTAL CORPORATE BONDS (Cost $15,260,637) BANK LOANS: 3.2% Automotive & Auto Parts: 0.4% Cooper-Standard Automotive Term Loan 4.000%, 3/17/212 Broadcasting: 2.1% The Tribune Company Term Loan 4.000%, 12/28/202 The accompanying notes are an integral part of these financial statements. 7 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Continued) Principal Amount Value BANK LOANS: 3.2% (Continued) Broadcasting: 2.1% (Continued) Univision Communications, Inc. Term Loan $ 4.000%, 2/28/202 $ Technology: 0.7% Dell, Inc. Term Loan 4.500%, 4/29/202 TOTAL BANK LOANS (Cost $546,425) TOTAL INVESTMENTS IN SECURITIES: 94.3% (Cost $15,807,062) Other Assets in Excess of Liabilities: 5.7% TOTAL NET ASSETS: 100.0% $ EUR – Euro GBP – British Pound 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At June 30, 2014, the value of these securities amounted to $4,025,282 or 23.6% of net assets. 2 Variable rate security; rate shown is the rate in effect on June 30, 2014. 3 Represents a payment-in-kind which may pay interest in additional par. SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS at June 30, 2014 (Unaudited) U.S. Dollar U.S. Dollar Value of Value of Currency Currency to Currency Currency to Unrealized Settlement to be be Delivered, at to be be Received, at Appreciation Date Delivered June 30, 2014 Received June 30, 2014 (Depreciation) 7/21/14 $ $ EUR 100,000 $ $ 7/21/14 GBP 865,000 $ ) 7/21/14 EUR 2,280,000 $ ) The accompanying notes are an integral part of these financial statements. 8 (This Page Intentionally Left Blank.) 9 Muzinich Credit Opportunities Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2014 (Unaudited) ASSETS Investments in securities, at value $ (Cost $15,807,062) (Note 2) Cash Foreign currency (Cost $626,022) Receivables: Fund shares sold Interest Due from advisor, net Forward currency exchange contracts Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Forward currency exchange contracts Distribution to shareholders Fund accounting fees Administration fees Term loan fees 35 Transfer agent fees Chief Compliance Officer fees Custody fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain on investments and foreign currency Net unrealized appreciation (depreciation) on: Investments Foreign currency Forward currency exchange contracts ) Foreign currency translation ) Net assets $ Supra Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Muzinich Credit Opportunities Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2014 (Unaudited) INVESTMENT INCOME Interest $ Total investment income EXPENSES (NOTE 3) Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Audit fees Registration fees Legal fees Miscellaneous expense Custody fees Chief Compliance Officer fees Reports to shareholders Trustee fees Insurance expense Total expenses Less: fees waived ) Net Expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) Realized gain (loss) on: Investments Foreign currency Foreign currency exchange contracts ) Foreign currency translation Net realized gain Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency Foreign currency exchange contracts Foreign currency translation ) Net unrealized depreciation ) Net realized and unrealized gain Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Muzinich Credit Opportunities Fund STATEMENTS OF CHANGES IN NET ASSETS (Unaudited) Six Months Ended Period Ended June 30, 2014 December 31, (Unaudited) 2013* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments, foreign currency, forward currency exchange contracts and foreign currency translation Change in net unrealized appreciation (depreciation) on investments, foreign currency, forward currency exchange contracts and foreign currency translation ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 12 Muzinich Credit Opportunities Fund STATEMENTS OF CHANGES IN NET ASSETS (Unaudited) (Continued) (a) Summary of capital share transactions is as follows: Six Months Ended Period Ended June 30, 2014 (Unaudited) December 31, 2013* Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ * Fund commenced operations on January 3, 2013. The accompanying notes are an integral part of these financial statements. 13 Muzinich Credit Opportunities Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Six Months Ended Period Ended June 30, 2014 December 31, Supra Institutional Class (Unaudited) 2013* Net asset value, beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income** Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) ) From net realized gain — ) Total distributions ) ) Net asset value, end of period $ $ Total return %^ %^ SUPPLEMENTAL DATA: Net assets, end of period (millions) $ $ Portfolio turnover rate %^ %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ %+ After fees waived and expenses absorbed %+ %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ %+ After fees waived and expenses absorbed %+ %+ * Fund commenced operations on January 3, 2013. ** Calculated based on the average number of shares outstanding. ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 14 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 1 – ORGANIZATION The Muzinich Credit Opportunities Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end management investment company. The Fund commenced operations on January 3, 2013. The Fund offers three classes of shares: Class A shares, Institutional Shares and Supra Institutional Shares. Each class of shares has equal rights as to earnings and assets except that each class bears different distribution expenses. Each class of shares has exclusive voting rights with respect to matters that affect just that class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains losses on investments, are allocated to each class of shares based on its relative net assets. Currently, only Supra Institutional Shares are available for purchase. The investment objective of the Fund is primarily to provide high yield income and capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and the asked prices provided by an independent pricing service.If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method.These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions. 15 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS June 30, 2014 (Unaudited) (Continued) Fixed income debt instruments, such as commercial paper, bankers’ acceptances and U.S. Treasury Bills, having a maturity of less than 60 days at the time of purchase are valued at amortized cost. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Valuation Committee.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 16 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS June 30, 2014 (Unaudited) (Continued) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Fund records transfers at the end of each reporting period. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2014. See the Schedule of Investments for the industry breakout. Level 1 Level 2 Level 3 Total Assets: Corporate Bonds $
